763 A.2d 746 (2000)
166 N.J. 2
CONESTOGA TITLE INSURANCE CO., Plaintiff and Third Party Plaintiff-Appellant,
v.
PREMIER TITLE AGENCY, INC., f/k/a Stewart Title Agency of Salem County, Robert M. Wurster, Patricia J. Wurster, George Hampton, Beverly Hampton, Kevin Mark Marini, William McIntyre, Janet M. McIntyre, Patricia J. McMahon, Margaret M. McMahon, Richard K. Humphreys, Sherry J. Humphreys, John T. Segich, Laura M. Segich, Frederice Humphreys, William T. Smith, Susan P. Smith, Bank United of Texas, FSB, d/b/a Commonwealth United Mortgage, Defendants,
and
Old Republic Insurance Company a/k/a Old Republic Surety Company, Third Party Defendant-Respondent.
Supreme Court of New Jersey.
Argued November 27, 2000.
Decided December 13, 2000.
R. James Kravitz, Lawrenceville, argued the cause for appellant (Fox, Rothschild, O'Brien & Frankel, attorneys; Jonathan D. Weiner, of counsel).
Roger P. Sauer, Westfield, argued the cause for respondents (Lindabury McCormick & Estabrook, attorneys; Mr. Sauer and Eric B. Levine, on the brief).
Andrew S. Kent, Springfield, submitted a letter in lieu of brief on behalf of amici curiae, The Surety Association of America and American Insurance Association (Wolff & Samson, attorneys, Roseland).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Coburn's opinion of the Appellate Division, which is reported at 328 N.J.Super. 460, 746 A.2d 462 (2000).
For affirmanceChief Justice PORITZ and Justices STEIN, COLEMAN, VERNIERO, and LaVECCHIA and ZAZZALI6.
OpposedNone.